FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 9/8/2021 have been fully considered but they are not persuasive.  The Remarks argues that Schilling does not disclose a switch that includes a single expander, as recited in the claims.  However, the Examiner respectfully disagrees.  Schilling teaches “SAS expanders are present to provide a switched fabric connection” (paragraph 8).  Additionally, Schilling discloses that each SAS expander includes a routing circuit which “may be implemented as a standard crossbar connection circuitry (e.g., crossbar switching circuits)” (paragraph 16).  In other words, Schilling fully discloses “a storage fabric comprising a plurality of switches, each of the plurality of switches comprising a single expander for connecting the processing devices to the storage devices,” as recited in the claims.
Moreover, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Srinivasan discloses a storage fabric comprising a plurality of switches (Figure 1, switch fabric 100 and paragraphs 31 and 35).  Schilling discloses switches comprising a single expander (paragraphs 8, 22, and Figure 2).  In combination, Srinivasan and Schilling fully disclose the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8, 10-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0109446 to Srinivasan et al. (hereinafter “Srinivasan”) in view of U.S. Patent Pub. No. 2011/0145452 to Schilling et al. (hereinafter “Schilling”).

Srinivasan discloses:
1. A server system comprising:

a plurality of storage devices for use by the processing devices to store data relating to said services (paragraph 30 and Figure 1, storage devices 111-113);
a storage fabric comprising a plurality of switches, connecting the processing devices to the storage devices, the storage fabric, processing devices and storage devices being arranged to operate according to a storage fabric protocol in order to communicate between the processing devices and the storage devices over the storage fabric, wherein the storage fabric is settable with a mapping determining which of the processing devices are allocated to use which of the storage devices in providing said services to the client systems (Figure 1, switch fabric 100 and paragraphs 31 and 35); and
a control function configured to dynamically adapt the mapping in response to either: (i) failure or other downtime of one of the processing devices, storage devices, a component of the storage fabric or a connection in the storage fabric, or (ii) a current demand for said services from the client systems (paragraphs 32-34, 41, and 43-44).

Srinivasan does not disclose expressly each of the plurality of switches comprising a single expander.

Schilling teaches a storage fabric comprising a plurality of switches, each of the plurality of switches comprising a single expander (paragraphs 8, 22, and Figure 2).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Srinivasan by using a single expander for each switch, as taught by Schilling.  A person of ordinary skill in the art would have been motivated to do so because SAS expanders are often underutilized, as discussed by Schilling (paragraph 8).  Furthermore, Schilling details that SAS expanders may be connected via Infiniband communication paths (paragraph 21), which is same technology used in Srinivasan (paragraph 16).  In this manner, it would have been obvious to use SAS expanders as switches in the Infiniband switch fabric network of Srinivasan.

Modified Srinivasan discloses:
3. The server system of claim 1, wherein the control function is configured to dynamically adapt the mapping in response to the failure or other downtime of one of the processing devices, storage devices, a component of the storage fabric or a connection in the storage fabric (paragraphs 32-34).

5. The server system of claim 1, wherein the storage fabric comprises a plurality of individual logical switches (paragraph 30 and Figure 1, switches 131-139).

6. The server system of claim 5, wherein the control function is configured to dynamically adapt the mapping in response to the failure or other downtime of one of the logical switches (paragraphs 32-34).

8. The server system of claim 5, wherein the logical switches have individual configuration settings which between them define a mapping of processing devices to storage devices, determining which of the processing devices are allocated to use which of the storage devices (paragraph 31 – local forwarding tables).

10. The server system of claim 8, wherein the control function is configured to dynamically adapt the mapping of processing devices to storage devices in response to a failure or other downtime of one of the logical switches or a connection to or from one of the logical switches (paragraphs 32-34).

11. The server system of claim 8, wherein the storage fabric comprises a plurality of electrical switches physically connecting together the logical switches, processing devices and storage devices in a physical topology (paragraph 30 and Figure 1, switches 131-139), and wherein the plurality of electrical switches are arranged to be operable by the control function to electrically reconfigure the physical topology, the control function being configured to perform dynamic adaptation at least in part by thus reconfiguring the physical topology (paragraph 36).

12. The server system of claim 1, wherein the plurality of switches are electrical circuit switches (paragraphs 32-33).



15. The server system of claim 1, wherein according to said storage fabric protocol, one or both of:
a communication is conducted according to a bounded latency principle, whereby if the device which initiated the communication does not received an acknowledgment back from the device which is a target of the communication within a maximum time delay, then the communication fails; 
the communication is conducted over the storage fabric according to said storage fabric protocol are lossless; and
the communication over the storage fabric is divided into packets and the storage fabric enforces in-order deliver of the packets (paragraphs 16 and 51-52).

18. The server system of claim 1, wherein the external network comprises the Internet (paragraph 30 and Figure 1, external network 153).

19. A method of operating a server system that comprises a plurality of processing devices arranged to serve one or more services to one or more client systems via an external network, a plurality of storage devices for use by the processing devices to store data relating to said services, and a storage fabric comprising a plurality of switches (Figure 1, switch fabric 100), each of the plurality of switches comprising a single expander (Schilling - paragraphs 8, 22, and Figure 2) for connecting 
arranging the storage fabric, processing devices and storage devices to operate according to a storage fabric protocol in order to communicate between the processing devices and the storage devices over the storage fabric, wherein the storage fabric is settable with a mapping determining which of the processing devices are allocated to use which of the storage devices in providing said services to the client systems (paragraphs 31 and 35); and
dynamically adapting the mapping in response to either: (i) failure or other downtime of one of the processing devices, storage devices, a component of the storage fabric or a connection in the storage fabric; or (ii) a current demand for said services from the client systems (paragraphs 32-34, 41, and 43-44).

20. One or more memory devices having computer-executable instructions stored thereon for operating a server system that comprises a plurality of processing devices arranged to serve one or more services to one or more client systems via an external network, a plurality of storage devices for use by the processing devices to store data relating to said services, and a storage fabric comprising a plurality of switches, each of the plurality of switches comprising a single expander (Schilling - paragraphs 8, 22, and Figure 2) for connecting the processing devices to the storage devices (paragraph 30 and Figure 1), wherein execution of the computer-executable instructions by one or more processors cause the one or more processors to perform operations comprising:

dynamically adapting the mapping in response to either: (i) failure or other downtime of one of the processing devices, storage devices, a component of the storage fabric or a connection in the storage fabric; or (ii) a current demand for said services from the client systems (paragraphs 32-34, 41, and 43-44).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Schilling, in view of U.S. Patent Pub. No. 2009/0083423 to Basham et al. (hereinafter “Basham”).

Srinivasan does not disclose expressly:
4. The server system of claim 3, wherein the control function is configured to dynamically adapt the mapping in response to the failure or other downtime of one of the storage devices.

Basham teaches dynamically adapting mapping between servers and storage devices in response to the failure or other downtime of one of the storage devices (paragraph 83).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Srinivasan by adapting the mapping in response to a storage device failure, as taught by Basham.  A person of ordinary skill in the art would have been motivated to do so in order to properly continue server operations.  Since a server cannot operate properly with a failed storage device, remapping to a redundant storage device, as taught by Basham allows the server to function properly.

Modified Srinivassan discloses:
7. The server system of claim 5, wherein at least some of the processing devices, at least some of the storage devices and at least some of the logical switches connecting between these processing devices and storage devices are all installed in a same server chassis as one another (Basham – paragraph 45 and Figure 1, chassis 100).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan and Schilling, in view of U.S. Patent Pub. No. 2015/0363109 to Frick et al. (hereinafter “Frick”).

Srinivasan does not disclose expressly:
9. The server system of claim 8, further comprising an API operable to receive from the control function an overall indication of the mapping of the storage devices to 

Frick teaches an API operable to receive from the control function an overall indication of the mapping of the storage devices to the processing devices instead of requiring the individual configuration settings of each of the individual switches to be specified by the control function, the API being configured to convert the overall indication of the mapping into the individual configuration settings of the individual switches to produce said mapping (paragraphs 36-37 and 51-52). 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Srinivasan by using an API as taught by Frick.  A person of ordinary skill in the art would have been motivated to do so in order to provide specific commands that are available to a client.  In this manner, communication is simplified. 

Allowable Subject Matter
Claims 2, 14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP GUYTON/Primary Examiner, Art Unit 2113